Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inlet of the heat exchanger being connected to a first pipe bleeding off a first air stream and to a second pipe bleeding off a second air stream” of claim 1 must be shown or the feature(s) canceled from the claim(s).  The drawings do not show the first and second pipes connected to the same inlet, nor does the specification support this as the feed streams are fed into the heat exchanger separately to separate inlets (no manifold is taught or shown, further the two cannot mix in the heat exchanger as taught as they are separate outlets as shown) see the 112 rejections below. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pressure of the second air stream at the outlet
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inlet of the heat exchanger being connected to a first pipe bleeding off a first air stream and to a second pipe bleeding off a second air stream” must be shown or the feature(s) canceled from the claim(s).  The drawings do not show the first and second pipes connected to the same inlet, nor does the specification support this as the feed streams are fed into the heat exchanger separately to separate inlets (no manifold is taught or shown, further the two cannot mix in the heat exchanger as taught as they are separate outlets as shown) see the 112 rejections below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that does not use the word “means,” and thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found corresponding structure is structure capable of calculation as described para. 0073.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for an unclear structure.  The claimed “an inlet of the heat exchanger being connected to a first pipe bleeding off a first air stream and to a second pipe bleeding off a second air stream” is indefinite as the taught heat exchanger and system appears to actually require a first inlet and a second inlet to the heat exchanger as no manifold is taught or shown, the flows are shown exiting using two separate pipes, and no mixing of fluids is taught (if mixing is occurring it is not taught or shown how they are then separated again into separate outlet pipes as shown).  Examiner believes it should properly be “a first inlet of the heat exchanger being connected to a first pipe bleeding off a first air stream and a second inlet of the heat exchanger to a second pipe bleeding off a second air stream” (note that such modification would need to be done through all claims, the specification may need updating to properly read on this (supported by the figures submitted)).
Note that claims 3-5 include and rejected for the same “inlet”  as the indefiniteness continues through all claims with the term.
Claim 1 is indefinite for a lack of clarity of structure required to perform the method claimed.  Specifically the following are not associated with any of the following (the examiner notes the likely structure the claim should including after each:
“receiving a setpoint temperature for the first air stream” – the control unit
“estimating a theoretical temperature for the first air stream – the control unit, or possibly claim a specific module here
“calculating a first temperature difference” - the control unit, or possibly claim a specific module here
“determining a second temperature difference” - the control unit, or possibly claim a specific module here
“determining a control current for controlling” - the control unit, or possibly claim a specific module here
Claims 3 and 4 are rejected for a lack of clarity of structure required to perform the method claimed.  Specifically no structure is claimed to measure or determine the flow rate(s) required making it unclear how the method is to be performed by one skilled in the art.  The sensor(s) required for such should be included in the claim in some way, the claim will be examined as claiming such. 
Claim 5 is indefinite for an unclear structure.  The claimed “a pressure of the second air stream at the outlet” is indefinite as the taught heat exchanger and system appears to actually require a first outlet and a second outlet to the heat exchanger as no manifold is taught or shown, the flows are shown exiting using two separate pipes, and no mixing of fluids is taught (if mixing is occurring it is not taught or shown how they are then separated again into separate outlet pipes as shown).  Examiner believes it should properly be “a pressure of the second air stream at a second outlet” (note that such modification would need to be done also in the specification may need updating to properly read on this (supported by the figures submitted)).
Claim 6 is rejected for a lack of clarity of structure required to perform the method claimed.  Specifically no structure is claimed/identified to saturate the control current making it unclear how the method is to be performed by one skilled in the art.  The claim will be examined as reading that the control unit doing such. 
Claims 2-6 are rejected for dependence from one or more of the above rejected claims.
Possible Allowable Subject Matter
The claims as examined found no prior art that taught or made obvious the method adjusting the control current of the claimed valve for a heat exchanger inlet of the flows form the two bleed streams.  These claims may be allowable once the above objections and rejections are eliminated.  Examiner notes that the specific correction for the 112 rejections above especially will require further search and consideration to make certain that prior art properly was compared and considered to the actual claim language/structure of any amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the previously cited. Saldino (U.S. PGPub 2012/0045317), Hillel et al. (U.S. PGPub 2015/0354464), and Hoang (U.S. PGPub 2014/0069105) teach turbine heat exchangers using bleed air and various control methods for controlling such.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763